YORKTOWNE AT OLDE MILL APARTMENTS

MILLERSVILLE, MARYLAND

REAL ESTATE SALE AGREEMENT

THIS REAL ESTATE SALE AGREEMENT (this “Agreement”) is made as of the 15th day of
December, 2004, by and between EQR-YORKTOWNE VISTAS, INC., an Illinois
corporation (“Seller”), with an office at c/o Equity Residential, Two North
Riverside Plaza, Suite 400, Chicago, Illinois 60606, and BIR YORKTOWNE, L.L.C.,
a Delaware limited liability company (“Purchaser”), with an office at c/o
Berkshire Income Realty, Inc., One Beacon Street, Suite 1550, Boston,
Massachusetts 02108.

RECITALS

    A.        Seller is the owner of a certain parcel of real estate (the “Real
Property”) in the City of Millersville, County of Anne Arundel, State of
Maryland, which parcel is more particularly described in attached Exhibit A, and
upon which is located a 216-unit multi-family residential apartment community
commonly known as “Yorktowne at Olde Mill Apartments”.

    B.        Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Property (as such term is hereinafter defined), each
in accordance with and subject to the terms and conditions set forth in this
Agreement.

        THEREFORE, in consideration of the above Recitals, the mutual covenants
and agreements herein set forth and the benefits to be derived therefrom, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Purchaser and Seller agree as follows:

    1.        PURCHASE AND SALE.

        Subject to and in accordance with the terms and conditions set forth in
this Agreement, Purchaser shall purchase from Seller and Seller shall sell to
Purchaser the Real Property, together with: (i) all buildings and improvements
owned by Seller (“Improvements”) and any and all of Seller’s rights, easements,
licenses and privileges presently thereon or appertaining thereto; (ii) Seller’s
right, title and interest in and to the leases (the “Leases”) affecting the
Property or any part thereof, other than any Former Tenant Lease Files (as
defined in Section 14.11 below); (iii) all furniture, furnishings, fixtures,
equipment, (excluding computer hardware and software), tools and other tangible
property (excluding the EQR legal manual and any marketing information
containing a logo) (collectively, the “Personal Property”) owned by Seller,
located on the Real Property and used solely in connection therewith, a list of
which is attached hereto as Exhibit B; (iv) all right, title and interest of
Seller under any and all of the union, maintenance, service, advertising and
other like contracts and agreements with respect to the ownership and operation
of the Property (collectively, the “Service Contracts”), a list of which is
attached hereto as Exhibit C; and (v) all of Seller’s right, title and interest
in and to any intangible property now or hereafter owned by Seller and solely
used in connection with the Real Property, Improvements and Personal Property,
including, without limitation, the name of the Real Property and any trademarks,
trade names, trade styles, service marks, domain names and web sites related to
the Real Property (to the extent non-proprietary and do not contain the EQR
logo) and all rights under any certificates of occupancy, licenses, permits and
approvals relating the Real Property, tenant files in Seller’s possession
containing the information (subject to Section 14.11 below) set forth in the
Rent Roll (as hereinafter defined), and all contract rights related to the
ownership of or use and operation of the Real Property (collectively, the
“Intangible Property”), all to the extent applicable to the period from and
after the Closing (as such term is hereinafter defined); (items (i) through (v)
above, together with the Real Property, are collectively referred to in this
Agreement as the “Property”). All of the foregoing expressly excludes all
property owned by tenants or other users or occupants of the Property.

    2.        PURCHASE PRICE.

        The total consideration to be paid by Purchaser to Seller for the
Property is Twenty-One Million Five Hundred Thousand and No/100ths Dollars
($21,500,000.00) (the “Purchase Price”). The Purchase Price shall be paid as
follows:

2.1 EARNEST MONEY

   2.1.1    Seller, Purchaser and a duly authorized representative of the Boston
Office of LandAmerica National Commercial Services (“Escrowee”) shall
concurrently herewith execute Earnest Money Escrow Instructions, in the form
attached hereto as Exhibit D, and Purchaser shall deliver to Escrowee initial
earnest money (the “Initial Earnest Money”) in the sum of One Hundred Fifty
Thousand and No/100ths Dollars ($150,000.00). If Purchaser does not terminate
this Agreement pursuant to and in accordance with Section 8.1.1 below, Purchaser
shall, on or before the expiration of the Review Period (as hereinafter
defined), deposit with the Escrowee additional earnest money (the “Additional
Earnest Money”) in the sum of One Hundred Fifty Thousand and No/100ths Dollars
($150,000.00). The Initial Earnest Money and, if deposited or required to be
deposited with the Escrowee, the Additional Earnest Money, together with any
interest earned thereon net of investment costs, are referred to in this
Agreement as the “Earnest Money”. The Earnest Money shall be invested as Seller
and Purchaser so direct. Any and all interest earned on the Earnest Money shall
be reported to Purchaser’s federal tax identification number.


   2.1.2    If the transaction closes in accordance with the terms of this
Agreement, at Closing, the Earnest Money shall be delivered by Escrowee to
Seller as part payment of the Purchase Price. If the transaction fails to close
due to a default on the part of Purchaser, Seller shall have the remedy options
provided for in Section 7.2 below. If the transaction fails to close due to a
default on the part of Seller, Purchaser shall have the remedy options provided
for in Section 7.1 below.


2.2     Cash at Closing     At Closing, Purchaser shall pay to Seller, with
current, federal funds wire transferred to an account designated by Seller in
writing, an amount equal to the Purchase Price, minus the sum of the Earnest
Money which Seller shall receive at Closing from the Escrowee, and plus or
minus, as the case may require, the closing prorations and adjustments to be
made pursuant to Section 4.4 below.

3.     EVIDENCE OF TITLE.

        3.1 Title Insurance. Purchaser shall obtain a current commitment for an
ALTA Owner’s Title Insurance Policy (the “Title Commitment”), in the amount of
the Purchase Price, issued by LandAmerica National Commercial Services (the
“Title Insurer”). Seller shall cause the Title Insurer to agree to issue to the
Purchaser as soon as practicable after Closing, an updated ALTA Standard
Coverage Owner’s Policy of Title Insurance for the Real Property and
Improvements (the “Owner’s Policy”), based upon the owner’s policy of title
insurance issued to Seller (or its predecessor in interest, as the case may be)
(the “Original Title Policy”) in connection with Seller’s (or Seller’s
predecessor in interest’s) purchase of the Real Property, dated as of the
Closing Date (as hereinafter defined), in the amount of the Purchase Price, and
insuring good and indefeasible fee simple title to the Real Property and
Improvements to be in Purchaser. Purchaser may request that the Title Company
issue, but Seller shall have no obligation to cause the Title Company to issue,
any available endorsements to the Owner’s Policy. Except as permitted under this
Agreement, after the date of issuance of the Title Commitment, additional
encumbrances may not be created on the Property by Seller without the prior
consent of Purchaser; provided, however, notwithstanding the foregoing, at
Closing, the Owner’s Policy will except from coverage only the general
exceptions (unless Purchaser obtains coverage over the general exceptions) and
the Permitted Exceptions (as defined in Section 3.3 below).

        3.2      Survey. Within five (5) days of the date of this Agreement,
Seller shall deliver to Purchaser one copy of the most recent existing plat of
survey (if any) of the Real Property (the “Existing Survey”) in Seller’s
possession and control. Purchaser shall obtain, at Purchaser’s sole expense, and
deliver to Seller, and the Title Insurer, on or before the expiration of the
Review Period (as hereinafter defined) an updated or new as-built survey of the
Real Property (the “Updated Survey”) prepared by the surveyor who provided the
Existing Survey or another surveyor selected by Purchaser.

        3.3      Title Review. Purchaser shall have until the expiration of the
Review Period, to give Seller a detailed notice objecting to any exception or
condition contained in the Title Commitment or shown on the Updated Survey. If
Purchaser does not give notice of any objections to Seller within the Review
Period, Purchaser shall be deemed to have approved the title as shown in the
Title Commitment, the title exceptions, and all matters shown on the Updated
Survey. If Purchaser provides timely objections, Seller shall have five (5) days
after receipt of Purchaser’s notice (the “Title Cure Period”) in which to cure
or attempt to cure Purchaser’s objections. Notwithstanding the preceding
sentence, Seller shall be obligated at Closing to cause the Title Insurer to
remove (by waiver or endorsement) (a) any mortgage or deed of trust granted by
Seller at the Property, and (b) Monetary Liens (as hereinafter defined) with
respect to the Property provided that Seller has received written notice of any
such Monetary Lien prior to Closing and the cost to remove any such Monetary
Liens does not exceed the sum of $500,000 in the aggregate. Seller may bond
around any mechanics’ or materialmen’s lien(s) and abstract(s) of judgment to
the Title Company’s reasonable satisfaction in order to satisfy the foregoing
requirement. If Purchaser provides timely objections and all of Purchaser’s
objections are not cured (or agreed to be cured by Seller prior to Closing)
within the Title Cure Period for any reason, then, within five (5) days after
the last day of the Title Cure Period, Purchaser shall, as its sole and
exclusive remedy, waiving all other remedies, either: (a) terminate this
Agreement by giving a termination notice to Seller, at which time Escrowee shall
return the Earnest Money to Purchaser and the parties shall have no further
rights, liabilities, or obligations under this Agreement (other than those that
expressly survive termination); or (b) waive the uncured objections by
proceeding to Closing and thereby be deemed to have approved the Purchaser’s
title as shown in the Title Commitment, the title exception documents, and the
Updated Survey, if any. If Seller does not timely receive notice of Purchaser’s
election to terminate under this Section 3.3, Purchaser will be deemed to have
waived the uncured objections and to approve the title as shown in the
Commitment, the title exception documents, and the Updated Survey. All
exceptions shown on the Original Title Policy, the Existing Survey, the Title
Commitment, the title exception documents, or the Updated Survey, and any
matters which would otherwise be disclosed by an accurate survey or inspection
of the Property, that are not cured within the Title Cure Period shall be the
“Permitted Exceptions”. For the purposes hereof, the term “Monetary Liens” shall
mean mechanics’ liens, attachments, judgments, liens to secure the payment of
income taxes of Seller or Seller’s constituents, delinquent property tax and
assessment liens against the Property and any other liens against the Property
that can be removed by the payment of a sum.

      4. CLOSING.

        4.1      Closing Date. The “Closing” of the transaction contemplated by
this Agreement (that is, the payment of the Purchase Price pursuant to a
so-called “New York style” closing, the transfer of title to the Property, and
the satisfaction of all of the terms and conditions of this Agreement) shall
occur at 11:00 a.m. on December 28, 2004 (Eastern Standard Time), at the Boston
office of the Title Insurer, or at such other time and place as Seller and
Purchaser shall agree in writing. The “Closing Date” shall be the date of
Closing. If the date for Closing above provided for falls on a Saturday, Sunday
or legal holiday, then the Closing Date shall be the next business day.

        4.2     Seller's Closing Deliveries. At Closing, Seller shall execute
and deliver to Purchaser the following:

          4.2.1 a “special” Warranty Deed (“Deed”), subject to the Permitted
Exceptions in the form attached hereto as Exhibit E and acceptable to the Title
Insurer;


          4.2.2    a bill of sale in the form attached hereto as Exhibit F;


          4.2.3 a letter advising tenants under the Leases of the change in
ownership of the Property in the form attached hereto as Exhibit G;


          4.2.4 an Assignment and Assumption of Leases, Security Deposits and
Service Contracts in the form attached hereto as Exhibit H;


          4.2.5 an affidavit stating, under penalty of perjury, Seller’s U.S.
taxpayer identification number and that Seller is not a foreign person within
the meaning of Section 1445 of the Internal Revenue Code;


          4.2.6 such evidence of Seller’s power and authority and such
affidavits as the Title Insurer may reasonably require to consummate the
transaction contemplated by this Agreement (including a gap undertaking);


          4.2.7 a closing statement (“Closing Statement”) setting forth the
prorations and adjustments to the Purchase Price as required by Section 4.4
below;


          4.2.8 an update of the Rent Roll (hereinafter defined) in the form of
the Rent Roll attached hereto as Exhibit J, dated no earlier than five (5)
business days prior to the Closing Date, certified by Seller to be to Seller’s
knowledge, true and correct in all material respects, and subject to the
limitations on survival and liability provided in Section 10 and Section 12
below (“Updated Rent Roll”);


          4.2.9 an Assignment of Intangibles in the form attached hereto as
Exhibit K;


          4.2.10 any transfer tax declaration required to be filed in connection
with the recording of the Deed;


          4.2.11 a Gap Undertaking and such affidavits as the Title Insurer may
reasonably require in order to omit from the Owner’s Policy all exceptions for
(i) parties in possession other than under the rights to possession granted
under the Leases; and (ii) mechanics’ liens; and


  Originals (or copies, if originals are unavailable) of all certificates,
licenses, permits, authorizations and approvals issued for or with respect to
the Property by any governmental authority shall be located on the Property as
of the Closing Date.


          4.2.12 A Certification of Representations and Warranties in the form
attached hereto as Exhibit P.


        4.3     Purchaser's Closing Deliveries. At Closing, Purchaser shall
execute and deliver to Seller the following:

          4.3.1 the funds required pursuant to Section 2.2 above;


          4.3.2 a counterpart original of the Closing Statement referenced in
4.2.7 above;


          4.3.3 counterpart originals of the Assignment and Assumption of
Leases, Security Deposits and Service Contracts referenced in Section 4.2.4
above); and


          4.3.4 such evidence of Purchaser’s power and authority as the Title
Insurer may reasonably require.


        4.4     Closing Prorations and Adjustments. Seller shall prepare the
Closing Statement of the prorations and adjustments required by this Agreement
and submit it to Purchaser at least three (3) days prior to the Closing Date.
The following items are to be prorated, adjusted or credited (as appropriate) as
of the close of business on the Closing Date, it being understood that for
purposes of prorations and adjustments, Seller shall be deemed the owner of the
Property up until 11:59 p.m. (Central Standard Time) on the day before the
Closing Date and Purchaser shall be deemed the owner of the Property as of the
Closing Date:

          4.4.1 real estate and personal property taxes and assessments (on the
basis of the most recent ascertainable tax bill if the current bill is not then
available);


          4.4.2 the rent payable by tenants under the Leases; provided, however,
that rent and all other sums which are due and payable to Seller by any tenant
but uncollected as of the Closing (collectively, “Delinquent Amounts”) shall not
be adjusted. At Closing, Seller shall deliver to Purchaser a schedule of all
such Delinquent Amounts. In the event any Delinquent Amounts are inadvertently
omitted from such schedule, Seller will not be deemed to have waived its rights
to such Delinquent Amounts. Purchaser shall include such Delinquent Amounts in
the first bills thereafter submitted to the tenants in question after the
Closing, and shall continue to do so for twelve (12) months thereafter.
Purchaser shall promptly remit to Seller any such Delinquent Amounts paid by
tenants;


          4.4.3 the amount of unapplied security deposits held by Seller under
the Leases;


          4.4.4 water, electric, telephone and all other utility and fuel
charges, fuel on hand (at cost plus sales tax); provided, however, that any
deposits with utility companies shall remain the property of the Seller and
shall not be prorated or credited (to the extent possible, utility prorations
will be handled by meter readings on the day immediately preceding the Closing
Date);


          4.4.5 amounts due and prepayments under the Service Contracts;


          4.4.6 assignable license and permit fees; and


          4.4.7 other similar items of income and expenses of operation.


        Except with respect to general real estate and personal property taxes
(which shall be reprorated upon the issuance of the actual bills, if necessary),
any proration which must be estimated at Closing shall be reprorated and finally
adjusted as soon as practicable after the Closing Date; otherwise, subject to
the provisions of Section 4.4.2 above, all prorations shall be final.

      4.5 Transaction Costs.     Seller shall pay for one-half (1/2) of the
transfer taxes due in connection with the consummation of the transaction
contemplated by this Agreement. All other closing and transaction costs
[including, without limitation, title insurance premiums or other title costs
(including endorsements and extended coverage over the general exceptions),
premiums for any loan policy or endorsements thereto required by Purchaser’s
lender, if any, or similar charges, recording charges, escrow fees, and any
costs relating to the Updated Survey) shall be paid by Purchaser, whether or not
the Closing occurs. Seller and Purchaser shall, however, be responsible for the
fees of their respective attorneys. This Section 4.5 shall survive any
termination of this Agreement.

      4.6 Possession.     Upon Closing, Seller shall deliver to Purchaser
possession of the Property, subject to such matters as are permitted by or
pursuant to this Agreement.

    5.        CASUALTY LOSS AND CONDEMNATION.

Prior to Closing, the risk of loss shall remain with Seller. If, prior to
Closing, the Property or any part thereof shall be condemned, or destroyed or
damaged by fire or other casualty, Seller shall promptly so notify Purchaser. If
the Property or any part thereof shall be condemned such that damages are in
excess of One Million Five Hundred Thousand Dollars ($1,500,000) (as determined
by Seller in good faith) or if the Property or any part thereof shall be
destroyed or damaged by fire or other casualty the repair of which would cost in
excess of One Million Five Hundred Thousand Dollars ($1,500,000) (as determined
by Seller in good faith), then, at the option of Purchaser, which option shall
be exercisable, if at all, by written notice thereof to Seller within ten (10)
business days after Purchaser receives written notice of such fire, earthquake
or other casualty or condemnation and Seller’s good faith determination of
resulting damages, this Agreement may be terminated. If Purchaser elects to
terminate this Agreement, the Earnest Money shall be returned to Purchaser by
Escrowee, in which event this Agreement shall, without further action of the
parties, become null and void and neither party shall have any rights or
obligations under this Agreement, except those which expressly survive
termination. In the event that Purchaser does not exercise the option to
terminate the Agreement set forth above, or if the condemnation or casualty is
below the $1,500,000 threshold described above, then the Closing shall take
place on the Closing Date and Purchaser shall be entitled to receive the
condemnation proceeds in the event of a condemnation, or in the event of a
casualty, a credit against the Purchase Price payable at Closing in the total
amount of (i) the estimated cost of repair plus (ii) the estimated amount of
lost rental income subsequent to the Closing Date (but not to exceed 90 days),
all as reasonably determined by Seller’s applicable insurance representatives,
minus (iii) any sums expended by Seller in repairs or restoration. In addition,
in the event of the foregoing, Purchaser shall deliver to Seller at Closing a
release in form reasonably satisfactory to Seller whereby Purchaser releases
Seller from all ongoing liability and/or claims in connection with such
condemnation or casualty.

        Notwithstanding anything to the contrary contained in this Section 5, in
the event any condemnation below the One Million Five Hundred Thousand Dollars
($1,500,000) threshold described above either (i) prohibits, as a matter of
applicable law, the rebuilding or repair of the Improvements or any portion
thereof (including, without limitation, the parking areas in compliance with the
applicable zoning code in effect at the time of such casualty) as they currently
exist, or (ii) prevents access to the Property from a publicly dedicated street,
then Purchaser may elect to terminate this Agreement by written notice thereof
to Seller within ten (10) business days of such determination, and upon the
exercise of such option by Purchaser, this Agreement shall become null and void,
the Earnest Money shall be returned to Purchaser and neither party shall have
any further liability or obligations hereunder, except those that expressly
survive termination.

      6.    BROKERAGE.

        Seller agrees to pay upon Closing (but not otherwise) a brokerage
commission due to Transwestern Commercial Services pursuant to a separate
agreement for services rendered in connection with the sale and purchase of the
Property. Seller and Purchaser shall each indemnify and hold the other harmless
from and against any and all claims of all other brokers and finders claiming
by, through or under the indemnifying party and in any way related to the sale
and purchase of the Property, this Agreement or otherwise, including, without
limitation, attorneys’ fees and expenses incurred by the indemnified party in
connection with such claim. This Section 6 shall survive the termination of this
Agreement.

    7.        DEFAULT AND REMEDIES.

        7.1 Purchaser’s Remedies. Notwithstanding anything to the contrary
contained in this Agreement, if Seller fails to perform in accordance with the
terms of this Agreement at or prior to Closing, then, as Purchaser’s sole and
exclusive remedy hereunder and at Purchaser’s option, either (i) the Earnest
Money shall be returned to Purchaser, in which event this Agreement shall be
null and void, and neither party shall have any rights or obligations under this
Agreement except those which expressly survive termination, or (ii) within
forty-five (45) days following the Closing Date, Purchaser may seek specific
performance of this Agreement, but not damages. Purchaser’s failure to seek
specific performance as aforesaid shall constitute its election to proceed under
clause (i) above.

        7.2 Seller’s Remedies. If Purchaser fails to perform any of the
obligations required to be performed by Purchaser under the terms of this
Agreement, Seller shall have the right to terminate this Agreement by delivering
written notice to Purchaser whereupon the Earnest Money shall be forfeited to
Seller as liquidated damages (which shall be Seller’s sole and exclusive remedy
against Purchaser), it being agreed between the parties hereto that the actual
damages to Seller in such event are impractical to ascertain and the amount of
the Earnest Money is a reasonable estimate thereof and shall be and constitute
valid liquidated damages, at which time this Agreement shall be null and void
and neither party shall have any rights or obligations under this Agreement;
provided, however, if Purchaser is required to but does not deposit with the
Escrowee the Additional Earnest Money as provided for in Section 2.1.1 above,
the sum of $300,000.00 shall nonetheless be recoverable by Seller from Purchaser
as Earnest Money. Notwithstanding the foregoing, nothing in this Section 7.2
shall limit any indemnification obligation of Purchaser under this Agreement.

        7.3 Pre-Closing Knowledge. If at any time after the execution of this
Agreement, either Purchaser or Seller becomes aware of any fact which makes a
representation and warranty contained in this Agreement to become untrue in any
material respect, said party shall promptly disclose such fact in writing to the
other party hereto. Provided, that the party making the representation has taken
no willful act which is not permitted under this Agreement to cause the
representation to become untrue, said party shall not be in default under this
Agreement and the sole remedy of the other party shall be to either (i)
terminate this Agreement by written notice within five (5) business days of the
date on which the non-breaching party receives written notice from the breaching
party (“Notice Date”), in which event this Agreement, without further action of
the parties, shall become null and void such that neither party shall have any
further rights or obligations under this Agreement except for those rights and
obligations which by their terms expressly survive any such termination, or (ii)
elect to proceed to Closing, in which case such party shall be deemed to have
waived its rights with respect to any such breach of representation or warranty.
In the event the non-breaching party fails to deliver such termination notice to
the breaching party on or before the Notice Date, then the non-breaching party
shall conclusively deemed to have elected to proceed under clause (ii) of the
preceding sentence. Notwithstanding anything to the contrary set forth in this
Agreement and without limitation to anything in Section 10.4 below, Purchaser
and Seller are prohibited from making any claims against the other party hereto
after the Closing with respect to any breaches of the other party’s
representations and warranties contained in this Agreement that the claiming
party has actual knowledge of prior to the Closing. Nowithstanding clause (i)
above in this Section 7.3, in the event the representation and warranty in
Section 10.1.6 below becomes untrue and Purchaser does not have the right to
terminate this Agreement under Section 5 above, then Purchaser shall not have
the right to terminate the Agreement under this Section 7.3 (however, Purchaser
shall have the rights provided under Section 5 above.).

        7.4 Post-Closing Remedies. From and after the Closing, Seller and
Purchaser shall, subject to the terms and conditions of this Agreement, have
such rights and remedies as are available at law or in equity, except that
neither Seller nor Purchaser shall be entitled to recover from the other
consequential or special damages.

    8.        CONDITIONS PRECEDENT.

      8.1 Condition Precedent — Purchaser.

          8.1.1 Purchaser shall have until 5:00 p.m. (Central Standard Time) on
December 23, 2004, within which to inspect the Property (the “Review Period”).
If Purchaser determines, in its sole and absolute discretion, for any reason or
no reason, that the Property is unsuitable for its purposes and so notifies
Seller in writing within the Review Period, the Earnest Money shall be returned
to Purchaser, at which time this Agreement shall be null and void and neither
party shall have any further rights or obligations under this Agreement except
those which expressly survive termination. Purchaser’s failure to terminate this
Agreement within the Review Period shall be conclusively deemed a waiver by
Purchaser of Purchaser’s termination right contained in this Section 8. If
applicable, then within ten (10) days of execution of this Agreement, Seller and
Purchaser agree to complete and execute the Disclosure of Information on
Lead-Based Paint and/or Lead Based-Paint Hazard, a form of which is attached
hereto as Exhibit I, and Purchaser acknowledges such form satisfies Seller’s
obligations under 40 C.F.R. Part 745.


          8.1.2 Purchaser’s right of inspection pursuant to this Section 8 shall
be subject to the rights of tenants under the Leases and other occupants and
users of the Property. Before entering upon the Property, Purchaser shall
furnish to Seller evidence of (i) general liability insurance coverage (naming
Seller as an additional insured) of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate, and (ii) commercial automobile insurance coverage (naming Seller as
additional insured) of not less than One Million Dollars ($1,000,000) per
occurrence which shall cover liability arising in connection with any automobile
at the Property (including owned, hired and non-owned automobiles). No
inspection shall be undertaken without reasonable prior notice to Seller. Seller
shall have the right to be present at any or all inspections. Neither Purchaser
nor its agents or representatives shall contact any tenants without the prior
consent of Seller. No inspection shall involve the taking of samples or other
physically invasive procedures without the prior written consent of Seller.
Notwithstanding anything to the contrary contained in this Agreement, Purchaser
shall indemnify, defend (with counsel reasonably acceptable to Seller) and hold
Seller and its employees and agents, and each of them, harmless from and against
any and all losses, claims, damages and liabilities (including, without
limitation, attorneys’ fees incurred in connection therewith) arising out of
Purchaser’s exercise of its rights under this Agreement, including, without
limitation, its right of inspection as provided for in this Section 8 but
expressly excluding any loss, cost or damage arising out of Purchaser’s
discovery of a condition existing prior to the date hereof. The indemnification
obligation of Purchaser in this Section 8.1.2 shall survive termination of this
Agreement.


          8.1.3 At Closing, all management contracts relating to the Property
shall be terminated.


        8.2 CONDITION PRECENDENT – SELLER.    It shall be a condition of
Seller’s obligation to close hereunder that Seller shall receive from the Board
of Trustees of Equity Residential (or its executive committee, as the case may
be), prior to 5:00 p.m. (Central Standard Time) on December 20, 2004 (the
“Approval Deadline”), approval to consummate the transaction described in this
Agreement on the terms and conditions set forth herein (the “Approval”). In the
event Seller does not receive the Approval by the Approval Deadline, Seller may
terminate this Agreement by giving a termination notice to Purchaser prior to
the Approval Deadline, at which time Escrowee shall return the Earnest Money to
Purchaser, Seller shall reimburse Purchaser for documented third party costs and
expenses incurred by Purchaser in connection with this transaction up to the sum
of Twenty-Five Thousand and No/100ths Dollars ($25,000) and the parties hereto
shall have no further rights, liabilities, or obligations under this Agreement
(other than those that expressly survive termination);

    9.        SECTION 1031 EXCHANGE.

        Seller may structure the disposition of the Property as a like-kind
exchange under Internal Revenue Code Section 1031 at Seller’s sole cost and
expense. Purchaser shall reasonably cooperate therein, provided that Purchaser
shall incur no material costs, expenses or liabilities in connection with
Seller’s exchange. Seller shall indemnify, defend and hold Purchaser harmless
therefrom and Purchaser shall not be required to take title to or contract for
purchase of any other property. If Seller uses a qualified intermediary to
effectuate the exchange, any assignment of the rights or obligations of Seller
hereunder shall not relieve, release or absolve Seller of its obligations to
Purchaser.

10.     REPRESENTATIONS AND WARRANTIES.

        10.1 Seller's Representations and Warranties. Seller represents and
warrants to Purchaser as of the date of this Agreement as follows:

          10.1.1 Seller is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Illinois.


          10.1.2 Subject to Section 8.2 above, Seller has full power, right and
authority to enter into and perform its obligations under this Agreement.
Subject to Section 8.2 above, the execution, delivery and performance of this
Agreement by Seller have been duly and properly authorized by proper corporate
action in accordance with applicable law and with the Articles of Incorporation
and Bylaws of Seller.


          10.1.3 To Seller’s knowledge, Exhibit C attached hereto lists all of
the Service Contracts entered into by Seller that affect the Property and the
vendor under each Service Contract. Notwithstanding anything in this Agreement
to the contrary, Seller does not covenant or represent that any particular
Service Contract will be in force or effect as of the Closing or the parties to
the Service Contracts will not be in default under their respective Service
Contracts, and the existence of any default by any party under any Service
Contract shall not affect the obligations of Purchaser hereunder.


          10.1.4 To Seller’s knowledge, as of the date of this Agreement, there
are no leases, subleases, licenses or other rental agreements or occupancy
agreements (written or verbal) which grant any possessory interest in and to any
space situated on or in the Improvements other than the leases (the “Leases”)
described in the Rent Roll. To Seller’s knowledge, Exhibit J attached hereto
describes, in all material respects, the following information concerning the
Leases affecting the Property as of the date thereon (“Rent Roll”): (a) name of
tenant, (b) the apartment number, (c) the rental rate, (d) the expiration date,
(e) the move-in date, and (f) the amount of security deposit. Seller makes no
representation with respect to any rental rate or other information provided in
Exhibit J that is not described in the preceding sentence. Notwithstanding
anything in this Agreement to the contrary, Seller does not covenant or
represent that tenants under Leases will not be in default under their
respective Leases, and the existence of any default by any tenant under its
Lease shall not affect the obligations of Purchaser hereunder. To Seller’s
knowledge, no leasing commission shall be due for any period subsequent to the
time of Closing. To Seller’s knowledge, no rent has been paid under any Lease
more than thirty (30) days in advance.


          10.1.5 Except as set forth on Exhibit L attached hereto, to Seller’s
knowledge, the apartment units in the Property are not subject to, nor do said
apartment units receive the benefit of any rent subsidies or rental assistance
programs. To the best knowledge of Seller, no apartment unit is subject to any
rent control law, ordinance or regulation.


          10.1.6 To Seller’s knowledge, except as set forth on Exhibit M
attached hereto, Seller has not received from any governmental authority having
the power of eminent domain any written notice of any condemnation of the
Property or any part thereof or the widening, change of grade or limitation on
use of streets abutting the same;


          10.1.7 To the Seller’s knowledge, except as set forth on Exhibit N,
attached hereto Seller has received no written notice of any pending litigation
initiated against Seller or the Property which would affect the Property after
Closing.


          10.1.8 To Seller’s knowledge, other than with respect to matters set
forth on Exhibit O, it has not received from any governmental authority written
notice of any material violation of any building, fire or health code or any
other statute applicable to the Property.


        10.2 Seller’s Knowledge. When used in this Agreement, the term “to
Seller’s knowledge” shall mean and be limited to the actual (and not imputed,
implied or constructive) current knowledge of James Alexander, First Vice
President of Equity Residential and David Ohlrich, the asset manager for the
Property. Notwithstanding anything to the contrary set forth in this Agreement,
none of the foregoing individuals shall have any personal liability or liability
whatsoever with respect to any matters set forth in this Agreement or any of
Seller’s representations and/or warranties herein being or becoming untrue,
inaccurate or incomplete.

        10.3 Survival. Except for the representation and warranty set forth in
Section 10.1.4 above (which shall be deemed to be superseded by the Updated Rent
Roll) and subject to any actions or conduct of Seller permitted under this
Agreement, the representations and warranties set forth in this Section 10 shall
be deemed to be remade as of Closing and together with the Updated Rent Roll
shall survive the Closing and the delivery of the Deed for a period of nine (9)
months from the Closing Date. Notice of any claim as to a breach of any
representation or warranty must be made to Seller prior to the expiration of
such nine (9) month period or it shall be deemed a waiver of the right to assert
such claim.

        10.4 Modification of Representations, Warranties and/or Certifications.
During the period from and after the expiration of the Review Period and prior
to Closing, as and to the extent that Purchaser receives (or Seller receives and
delivers to Purchaser) any Disclosures with respect to matters addressed in
Section 10.1 which contain information or facts that are inconsistent with or
different from the representations and warranties made in Section 10.1 above
and/or the certification made in the Updated Rent Roll, and the Closing occurs,
then the representations and warranties in Section 10.1 and/or the certification
made in the Updated Rent Roll shall be deemed to be modified and/or superceded
by such other documentation (and, in such event, Seller shall no longer have any
liability hereunder with respect to the portion of the representation and
warranty and/or certification superceded herein, as applicable).

    11.        AS-IS.

        11.1 AS-IS CONDITION. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND
PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES TO TAKE THE
PROPERTY “AS IS”, “WHERE IS”, WITH ALL FAULTS AND CONDITIONS THEREON. ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (“DISCLOSURES”) PROVIDED
OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLER, ITS AGENTS OR EMPLOYEES
CONCERNING THE CONDITION (INCLUDING, BUT NOT LIMITED TO, THE ENVIRONMENTAL
CONDITION) OF THE PROPERTY SHALL NOT BE REPRESENTATIONS OR WARRANTIES, UNLESS
SPECIFICALLY SET FORTH IN SECTION 10 OF THIS AGREEMENT. PURCHASER SHALL NOT RELY
ON SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN INSPECTION
OF THE PROPERTY. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS”.

        11.2 NO ADDITIONAL REPRESENTATIONS. PURCHASER ACKNOWLEDGES AND AGREES
THAT EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 10 OF THIS AGREEMENT SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE NATURE, QUALITY OR
CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT
THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY, (E) THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE PROPERTY, OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY,
AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS REGARDING TERMITES OR WASTES, AS
DEFINED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR
ANY HAZARDOUS SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE
COMPENSATION AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS
PROMULGATED THEREUNDER. PURCHASER, ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVE,
RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION OR
CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER OR ITS
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, OR ASSIGNS
(COLLECTIVELY, “SELLER AND ITS AFFILIATES”) BASED ON (A) ANY FEDERAL, STATE, OR
LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW OR REGULATION, INCLUDING CERCLA OR
ANY STATE EQUIVALENT, OR ANY SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (B)
ANY DISCHARGE, DISPOSAL, RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL
WHATSOEVER, ON, AT, TO, OR FROM THE PROPERTY; OR (C) ANY ENVIRONMENTAL
CONDITIONS WHATSOEVER ON, UNDER, OR IN THE VICINITY OF THE PROPERTY.

        11.3 PURCHASER’S DUE DILIGENCE. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO. UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES
OR MATTERS REGARDING THE PROPERTY.

        THE PROVISIONS OF THIS SECTION 11 SHALL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT.

    12.        LIMITATION OF LIABILITY.

        12.1 Limitation of Liability. Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred (and Purchaser shall not
have waived, relinquished or released any applicable rights in further
limitation), the aggregate liability of Seller arising pursuant to or in
connection with the representations, warranties, indemnifications, covenants or
other obligations (whether express or implied) of Seller under this Agreement
(or any document executed or delivered in connection herewith) shall not exceed
$500,000.

        12.2 No Personal Liability of Seller’s Directors and Employees. No
constituent partner in or agent of Seller, nor any advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, representative or
agent of any corporation or trust that is or becomes a constituent partner in
Seller (including, but not limited to, ERP Operating Limited Partnership and
Equity Residential shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or pursuant to the provisions of this Agreement, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Purchaser and its successors and assigns and, without limitation,
all other persons and entities, shall look solely to Seller’s assets for the
payment of any claim or for any performance, and Purchaser, on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability. Notwithstanding anything to the contrary contained in this Agreement,
neither the negative capital account of any constituent partner in Seller (or in
any other constituent partner of Seller), nor any obligation of any constituent
partner in Seller (or in any other constituent partner of Seller) to restore a
negative capital account or to contribute capital to Seller (or to any other
constituent partner of Seller), shall at any time be deemed to be the property
or an asset of Seller or any such other constituent partner (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
of partner’s obligations to restore or contribute). The provisions of this
Section 12.2 shall survive the Closing or any termination of this Agreement.

    13.        OPERATION OF THE PROPERTY

        From and after the date hereof until the Closing Date or earlier
termination of this Agreement:

        13.1 Ordinary Course of Business. Seller shall operate, maintain and
repair the Property in its ordinary course of business and shall not sell,
further pledge, or otherwise transfer or dispose of all or any part of any
Property (except for such items of Personal Property as become obsolete or are
disposed of in the ordinary course), subject to the provisions of Section 5
above. On or prior to the Closing Date, Seller shall have performed all work
reasonably necessary to make all apartments within the Property that have been
vacant for more than five (5) days prior to the Closing Date ready for occupancy
by incoming tenants, in a manner consistent with Seller’s past practices (the
“Ready Work”). In the event that all Ready Work has not been completed prior to
the Closing Date, Seller shall give Purchaser a credit against the Purchase
Price for incomplete Ready Work in an amount equal to $500.00 per unit.
Notwithstanding the foregoing, nothing contained in this Section shall affect or
otherwise diminish the rights and obligations of Purchaser and Seller under
Section 5 herein with respect to a casualty.

        13.2 Property Insurance. Seller shall maintain in full force and effect
property insurance on the Property.

        13.3 Access. Seller shall allow Purchaser and Purchaser’s
representatives access to the Property, the Leases and other documents required
to be delivered under this Agreement upon reasonable prior notice at reasonable
times; provided Purchaser agrees that the original leases ( or copies, when
originals are unavailable) and all other original documents shall remain on-site
at the Property.

        13.4 Leasing. Seller shall not, without Purchaser’s prior written
consent, enter into or renew any new lease for an apartment unit unless the
lease is on a form substantially similar to the Seller’s standard form, is for a
period of no more than one (1) year, and contains a rental rate and rental
concessions consistent with those agreed upon in Seller’s ordinary course of
business during the consecutive twelve (12) month period preceding the date
hereof..

        13.5 Listing and Other Offers. Seller shall not enter into any contracts
or agreements regarding the disposition of the Property or authorize any other
party to do so on its behalf.

        13.6 Service Contracts. Seller shall not enter into any new written
service contract with respect to the Property that will not be cancelable by
Purchaser without penalty upon no greater than thirty (30) days notice, without
the prior written consent of Purchaser, which shall not be unreasonably withheld
or delayed.

        13.7 Termination of Service Contracts. During the Review Period,
Purchaser shall notify Seller in writing which Service Contracts Purchaser
wishes to assume at Closing and which Service Contracts Purchaser wants
terminated as of Closing (the “Rejected Contracts”). As to any Rejected
Contracts which can be terminated in accordance with their terms, Seller shall,
at its sole cost and expense, terminate such Rejected Contracts as of the
Closing (the “Terminated Rejected Contracts”), and Purchaser shall assume all
Service Contracts other than the Terminated Rejected Contracts on and after the
date of Closing.

      14. MISCELLANEOUS.

        14.1 Indemnification Claims. The indemnifications contained in this
Agreement shall be subject to the following provisions: the indemnitee shall
notify indemnitor of any such claim against indemnitee within thirty (30) days
after it has written notice of such claim, but failure to notify indemnitor
shall in no case prejudice the rights of indemnitee under this Agreement unless
indemnitor shall be prejudiced by such failure and then only to the extent of
such prejudice. Should indemnitor fail to discharge or undertake to defend
indemnitee against such liability within fifteen (15) business days after the
indemnitee gives the indemnitor written notice of the same, then indemnitee may
settle such liability, and indemnitor’s liability to indemnitee shall be
conclusively established by such settlement, the amount of such liability to
include both the settlement consideration and the reasonable costs and expenses,
including attorneys’ fees, incurred by indemnitee in effecting such settlement.
The obligations set forth in this Section 14.1 shall survive the Closing or
earlier termination of this Agreement.

        14.2 Entire Agreement. All understandings and agreements heretofore had
between Seller and Purchaser with respect to the Property are merged in this
Agreement, which alone fully and completely expresses the agreement of the
parties.

        14.3 Assignment. Neither this Agreement nor any interest hereunder shall
be assigned or transferred by Purchaser without the prior written consent of
Seller; provided, however, notwithstanding the foregoing, Purchaser may assign
or transfer this Agreement and its interest hereunder to an affiliated entity in
which Purchaser maintains direct control, without the prior written consent of
Seller.. Subject to the foregoing, this Agreement shall inure to the benefit of
and shall be binding upon Seller and Purchaser and their respective successors
and assigns.

        14.4 No Modification. This Agreement shall not be modified or amended
except in a written document signed by Seller and Purchaser.

        14.5 Time of the Essence. Time is of the essence of this Agreement.

        14.6 Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State in which the Property is located.

        14.7 Notice. All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and delivered
personally, by certified mail, return receipt requested, postage prepaid, by
overnight courier (such as Federal Express), or by facsimile transmission with a
copy to follow by certified mail, return receipt requested, postage paid or by
overnight courier, addressed as follows:

    1.        If to Seller:

         c/o Equity Residential

        Two North Riverside Plaza
         Suite 400
        Chicago, Illinois   60606
        Telephone:   (312) 928-1382
        Fax     (312) 454-1962

         Attention: David Carlson, Assistant Vice President

        With a copy to:

         c/o Equity Residential

        Two North Riverside Plaza
         Suite 400
        Chicago, Illinois   60606
        Telephone:   (312) 928-1175
        Fax     (312) 454-0671

         Attention: Dede Berdelle, Assistant Vice President-Legal

    2.        If to Purchaser:

Berkshire Income Realty, Inc.
One Beacon Street, Suite 1550
Boston, Massachusetts 02108
Telephone:       (617) 646-2453
Facsimile:         (617) 646-2373

Attention: Stephen Zaleski

        With a copy to:

Scott D. Spelfogle, Esq.
Berkshire Income Realty, Inc.
One Beacon Street, Suite 1550
Boston, Massachusetts 02108
Telephone:       (617) 574-8385
Facsimile:         (617) 556-1408

        With a copy to:

Ricahrd A. Toelke, Esq
Bingham McCutchen, LLP
150 Federal Street
Boston, Massachusetts 02110
Telephone:       (617) 951-8830
Facsimile:         (617) 951-8736

All notices given in accordance with the terms hereof shall be deemed received
on the next business day if sent by overnight courier, on the same day if sent
by facsimile before 5 P.M. (Central Standard Time) on a business day, on the
third (3rd) business day following deposit with the United States Mail as a
registered or certified matter with postage prepaid, or when delivered
personally or otherwise received. Either party hereto may change the address for
receiving notices, requests, demands or other communication by notice sent in
accordance with the terms of this Section 14.7.

        14.8 Waiver of Trial by Jury. In any lawsuit or other proceeding
initiated by Purchaser under or with respect to this Agreement, Purchaser waives
any right it may have to trial by jury. In addition, Purchaser waives any right
to seek rescission of the transaction provided for in this Agreement.

        14.9 Confidentiality. Except as may be required by law, without the
prior written consent of Seller, Purchaser shall not disclose to any third party
the existence of this Agreement or any term or condition of this Agreement
(including, without limitation, purchase price) or the results of any
inspections or studies undertaken in connection herewith. Purchaser agrees to
keep confidential and not to use, other than in connection with its
determination whether to proceed with the purchase of the Property in accordance
with Section 8 hereof, any of the documents, material or information regarding
the Property supplied to Purchaser by Seller or by any third party at the
request of Seller, including, without limitation any environmental site
assessment reports furnished to Purchaser, except Purchaser may disclose such
information to any employees, agents, attorneys, advisors and contractors of
Purchaser involved in the inspection or investigation of the Property conducted
by Purchaser in accordance with the provisions of this Agreement, or to any
potential lenders or investors with whom Purchaser may be dealing in connection
with the purchase of the Property, provided that Purchaser shall be responsible
to ensure that such parties abide by the foregoing confidentiality restrictions
(each such party being herein referred to as a “Related Party”). The foregoing
restrictions do not apply to information in the public domain as a result of
lawful disclosure, or if disclosure is required by subpoena or under applicable
laws, including, without limitation, governmental regulatory, disclosure, tax
and reporting requirements. Purchaser agrees to indemnify and hold harmless
Seller from and against any and all losses, damages, claims and liabilities of
any kind (including, without limitation, reasonable attorneys’ fees) arising out
of a breach of this Section 14.9 by either or both of Purchaser and a Related
Party. In the event that the Closing does not occur in accordance with the terms
of this Agreement, Purchaser shall promptly return to Seller all of the
documents, materials and information regarding the Property supplied to
Purchaser by Seller or at the request of Seller. The provisions of this Section
14.9 shall survive the termination of this Agreement.

        14.10 Assignment of Interest in Reports and Studies. If, for any reason
other than a default by Seller, Purchaser does not consummate the Closing, then
Purchaser shall, upon Seller’s request and Seller’s reimbursement to Purchaser
of the cost thereof, and to the extent assignable, assign and transfer to Seller
all of its right, title and interest in and to any and all third party studies,
reports, surveys and other information, data and/or documents relating to the
Property or any part thereof prepared by or at the request of Purchaser, its
employees and agents, and shall deliver to Seller copies of all of the
foregoing.

        14.11 Former Tenant Lease Files. Notwithstanding anything to the
contrary set forth in this Agreement, any and all files at the Property that
relate to tenants who have vacated their units at the Property and with whom
there exists a dispute or a set of facts that could lead to a dispute between
Seller and such tenant regarding the payment of sums due and owing to Seller
(collectively, “Former Tenant Lease Files”), together with any and all rights,
causes of action and/or claims relating thereto shall not be transferred or
assigned to Purchaser at Closing but shall remain the property of Seller. Any
and all such Former Tenant Lease Files shall be removed from the Property by
Seller on or before the Closing Date.

        14.12 No Memorandum of Agreement. This Agreement or any notice or
memorandum hereof shall not be recorded in any public record. A violation of
this prohibition shall constitute a material breach by Purchaser, entitling
Seller to terminate this Agreement.

        14.13 No Finance Contingency. Purchaser acknowledges and agrees that
Purchaser’s obligations under this Agreement are not in any manner contingent or
conditioned upon Purchaser obtaining financing in order to Purchase the
Property. In no event shall Seller be obligated to comply with any requirements
of Purchaser’s lender or otherwise incur any cost, expense or liability in
connection with Purchaser’s financing of the Property.

        14.14 Counterpart signatures. This Agreement may be signed in any number
of counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

        14.15 Designation of Escrowee as Reporting Person. Seller and Purchaser
hereby designate Escrowee to act as and perform the duties and obligations of
the “reporting person” with respect to the transaction contemplated by this
Agreement for purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the
requirements for information reporting on real estate transaction closed on or
after January 1, 1991. In this regard, Seller and Purchaser each agree to
execute at Closing, and to cause the Escrowee to execute at Closing, a
Designation Agreement, designating Escrowee as the reporting person with respect
to the transaction contemplated by this Agreement.

        14.16 Financial Statements. Seller acknowledges that audited financial
statements pertaining to the Property for one prior calendar year of operation
and the portion of the calendar year in which the Closing occurs up to the
Closing Date are required to be filed by the Purchaser with the Securities and
Exchange Commission after the Closing. Accordingly, Seller agrees to provide
Purchaser and its representatives with access to Seller’s books and records
after the Closing upon reasonable advance notice in order to conduct the
required audit.

        14.17 Attorneys’ Fees. If any litigation arises in connection with this
Agreement, the prevailing party therein shall be entitled to receive from the
losing party the prevailing party’s costs and expenses incurred in connection
therewith, including attorneys’ reasonable fees.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Seller and Purchaser have executed and delivered
this Agreement as of the date first above written.

      SELLER   EQR-YORKTOWNE VISTAS, INC., an Illinois corporation  
By:                     /s/ Shelanda Haskell           
Name:                Shelanda Haskell                 
Its:                     Vice-President                   









      PURCHASER:   BIR YORKTOWNE, L.L.C., a Delaware limited liability company  
By:                     /s/ Steven J. Zaleski           
Name:                Stephen J. Zaleski               
Its:                     Vice-President                   







